Opinion,
Mb. Justice Clark :
William E. Hance, the testator, was in his lifetime engaged in mercantile pursuits at Plymouth, Luzerne county. He failed financially in November, 1877, and in the year 1883 compromised with his creditors, paying twenty-five per cent, for a release of their respective claims. W. M. Sinclair, one *320of his creditors, had on the 14th January, 1878, obtained a judgment against him in the Common Pleas of Luzerne county for debt in $659.55 with $8.62 cost. On the 30th June, 1883, this claim was compromised, Sinclair accepting $179.54 “ in full satisfaction of the judgment, debt, interest, and costs,” this sum being slightly in excess of twenty-five per cent, of the original debt.
On the 4th May, 1885, Hance, having previously made his last will and testament in writing, died, unmarried and without issue. By his will, which was duly probated, he provided, inter alia, as follows: “ It is my will and I do order, that the balance due my old creditors, whose claims were compromised, be paid in full. It is my will, that the residue of my estate go to my brother, Edwin A. Hance,” etc. The settlement of his estate shows a balance in the hands of the executors, of $22,134.70.
In the distribution the Sinclair judgment was presented to the auditor for allowance, under that clause of the will above quoted. The auditor deducted $179.54; computed interest from 30th June, 1883, the date of thé compromise, and awarded Sinclair $566.81 in full of the balance due to him.
The appellant contends that, under the terms of the will, the interest ought to have been computed from the date of the rendition of the judgment, 14th January, 1878, to the 30th June, 1883, the date of the compromise, and that the $179.54 then paid, should be treated as a partial payment and the balance ascertained accordingly.
It is true that the provision for Sinclair as one of his “ old creditors ” is to be regarded as a legacy to him. The compromise having been fully executed, Hance was legally discharged from all liability to Sinclair; the original debt was merged in the judgment and the judgment was satisfied. In a legal sense, therefore, there was nothing due ” • Sinclair; the debt had been discharged ; and the interest, as incident to the debt, ceased to accrue when the debt was extinguished. But, in a less restricted and more popular sense, that may be said to be due which in justice and propriety ought to be ppid. When the testator directed that “ the balance due his old creditors whose claims were compromised ” should be paid, he of course did not mean the balance which was legally due *321to them, for 'that would be to give the provision no effect whatever. He meant that his executors should pay to them the balance which was justly due and ought to be paid to them respectively, although there was no legal obligation resting upon him for payment thereof, either debt or interest. But if the creditors ought in justice to receive the debt, it is alike just that they should receive the interest; the latter was “ due ” in the same sense as the former; the payment of the balance due includes both; yet the money, to which Sinclair is entitled under the will, is neither debt nor interest. It is a legacy the amount of which however is to be computed upon the footing of his previous claims.
We discover no intention of the testator that the balance was to be of the principal only, or of the principal and part of the interest. The testator’s intention is to be gathered from the words of the will; there is no obscurity, repugnancy, nor ambiguity in the language of the will which calls for explanation ; nor is the intent defectively stated, and the intention, thus clearly expressed, must be carried into effect. That the compromise was computed upon the debt alone, and that a schedule of the debt of each claim was entered in the testator’s book, is of little consequence. These extraneous circumstances cannot affect the plain expression of his will that the “ claims of his old creditors ” should be paid “in full.”
The compromise was of the “ debt, interest, and costs ” ; the testator’s plain direction is that the “ balance due ” upon the “ claims ” shall be paid “ in full,” and we understand this to be in full of the balance of the debt, interest, and costs.
The decree of the Orphans’ Court is reversed, and the record is remitted, in order that distribution may be made in accordance with this opinion.